Case: 15-15390    Date Filed: 10/14/2016   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15390
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:12-cv-00642-RH-CAS



D’ANDRE PLUMMER,

                                                              Petitioner-Appellant,

                                      versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (October 14, 2016)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      D’Andre Plummer, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2254 habeas petition. On appeal, he argues that
              Case: 15-15390     Date Filed: 10/14/2016    Page: 2 of 5


his trial counsel rendered ineffective assistance by failing to properly convey and

explain a plea offer by the State. After a careful review of the parties’ briefs and

the record, we affirm.

      Plummer is currently serving a 15-year sentence for aggravated battery of a

pregnant woman. Plummer contends that his trial counsel, John Eagan, failed to

properly convey to him a seven-year plea offer by the State. The trial court record

reflects a colloquy regarding the State’s plea offer, in which Plummer

acknowledged to the judge that he understood that the State’s final plea offer was

for seven years. During that colloquy, Plummer indicated confusion related to the

consequences of the plea offer. His confusion was based on the “Green case”: a

case he researched and thought applied to him. The colloquy reflected that in light

of his research, Plummer was interested in the plea offer, but that he had

previously counter-offered a six-year deal, which the prosecutor rejected.

      The post-conviction trial court held an evidentiary hearing, finding that

Plummer’s misunderstanding stemmed from his own research and did not result

from his counsel’s ineffective assistance. Furthermore, Eagan provided testimony

as to his role in the plea bargaining process, and the court found his testimony

credible. The state appellate court also concluded that the evidentiary hearing

clearly refuted Plummer’s ineffective assistance claim. Subsequently, Plummer




                                          2
               Case: 15-15390     Date Filed: 10/14/2016    Page: 3 of 5


filed his present habeas petition in district court. The district court agreed with the

state courts and found that Eagan was not ineffective in regards to the plea offer.

      In examining the denial of a petition filed under 28 U.S.C. § 2254, “we

review questions of law and mixed questions of law and fact de novo, and findings

of fact for clear error.” Stewart v. Sec’y, Dep’t of Corr., 476 F.3d 1193, 1208 (11th

Cir. 2007). When a state court denies relief on a federal constitutional claim, we

“presume that the state court adjudicated the claim on the merits in the absence of

any indication or state-law procedural principles to the contrary.” See Harrington

v. Richter, 562 U.S. 86, 99, 131 S. Ct. 770, 784–85 (2011). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Id. at 562 U.S. at 101, 131 S. Ct. at 786. This deferential standard is demanded by

§ 2254(d). See id at 100–01, 131 S. Ct. 785–86.

      To make a successful claim of ineffective assistance of counsel, a defendant

must show that: (1) his counsel’s “performance was deficient”; and (2) “the

deficient performance prejudiced his defense.” Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 2064 (1984). In considering an ineffective assistance

claim, we must “recognize that counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Id. at 690, 104 S. Ct. at 2066. Counsel’s performance is


                                           3
                Case: 15-15390       Date Filed: 10/14/2016      Page: 4 of 5


deficient only if it falls below the wide range of competence demanded of

attorneys in criminal cases. See id. at 688, 104 S. Ct. at 2065.

       “Establishing that a state court’s application of Strickland was unreasonable

under § 2254(d) is all the more difficult. The standards created by Strickland and

§ 2254(d) are both highly deferential, and when the two apply in tandem, review is

doubly so.” Harrington, 562 U.S. at 105, 131 S. Ct. at 788 (internal quotation

marks omitted). This court has stated that this “double deference is doubly

difficult for a petitioner to overcome, and it will be a rare case in which an

ineffective assistance of counsel claim that was denied on the merits in state court

is found to merit relief in a federal habeas proceeding.” Downs v. Sec’y, Fla. Dep’t

of Corr., 738 F.3d 240, 258 (11th Cir. 2013) (internal quotation marks omitted).

       The district court did not err in concluding that it was reasonable for the

state court to determine that the performance of Plummer’s counsel was not

ineffective. The trial transcript reflects that Plummer understood that a seven-year

plea offer had been offered, and he had countered with a request for six-years.

Thus, Eagan clearly informed Plummer about the offer. Moreover, Eagan’s

approach to the “Green case” was not unreasonable. Plummer asserts that Eagan

was ineffective because he did not “understand” the Green case1 and how it was

relevant to Plummer’s plea offer. However, the Green case was overruled by the

1
 Plummer’s references to the “Green case” or the “Green act” refer to State v. Green, 547 So. 2d
925 (Fla. 1989).
                                               4
                Case: 15-15390        Date Filed: 10/14/2016       Page: 5 of 5


Florida legislature in 1990, 2 well-before Plummer’s offenses. It was thus clearly

inapplicable to Plummer. Plummer does not show that the district court’s

conclusions were unreasonable, and fails to overcome the double deference

standard. Accordingly, we affirm the district court’s denial of Plummer’s § 2254

habeas petition.

       AFFIRMED.




2
 “In 1990, the legislature effectively overruled Green when it enacted what is now section
948.06(6), Florida Statutes. Ch. 89-526, § 8, at 2664, Laws of Fla.” Moultrie v. State, 618 So. 2d
789, 789 (Fla. Dist. Ct. App. 1993) (per curiam).

                                                5